



Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
B E T W E E N:
CRONOS USA CLIENT SERVICES LLC
a limited liability company incorporated in the State of Delaware
(hereinafter referred to as the “Company”)
-and-
MICHAEL GORENSTEIN,
an individual resident in Miami Beach, in the State of Florida
(hereinafter referred to as the “Executive”)
-and-
CRONOS GROUP INC.,
a corporation incorporated in British Columbia, Canada
(hereinafter referred to as the “Cronos Group”)
WHEREAS the Company is a wholly-owned subsidiary of Cronos Group;
WHEREAS a predecessor to Cronos Group and the Executive previously entered into
an employment agreement, dated as of August 10, 2016, and as amended by the oral
amendment effective in June 2019 (the “Prior Agreement”);
WHEREAS the Executive is currently employed with Cronos Group as Chairman,
President and Chief Executive Officer, and the Company wishes to continue
engaging the services of the Executive in a senior and specialized capacity by
entering into an amended and restated employment agreement (this “Agreement”);
WHEREAS as of September 9, 2020 (the “Effective Date”), the Executive shall, on
a voluntary and irrevocable basis, cease serving as President and Chief
Executive Officer of Cronos Group, and shall continue in the position of
Executive Chairman of the Board of Directors of Cronos Group (the “Board”) for a
period of up to eighteen (18) months following the Effective Date;
WHEREAS the Executive will continue to have extensive access to the customers,
vendors, suppliers, distribution processes and other unique and valuable
confidential information and trade secrets of the Company, Cronos Group and
their respective affiliates (excluding Altria Group, Inc. and its subsidiaries)
and related entities (together, the “Group”);
AND WHEREAS the Executive acknowledges that this Agreement, including, without
limitation, the proprietary rights, confidentiality, non-solicitation and
non-competition provisions that form part of this Agreement are essential to
protect the legitimate business interests of the Group;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive, and solely for the purposes specified herein, Cronos
Group (together, the “Parties”), agree as follows.





--------------------------------------------------------------------------------



1.Employment
1.1Employment. As of the Effective Date, Executive shall (i) on a voluntary and
irrevocable basis, cease serving as President and Chief Executive Officer of
Cronos Group, and all other positions he may hold as an officer (or similar or
equivalent position) of the Group (other than as set forth in (ii) below) and
shall sign such resignations in respect thereof as the Company or Cronos Group
may request, and (ii) continue in the position of Executive Chairman of the
Board for a period up to eighteen (18) months following the Effective Date, as
it may be shortened in the Board’s sole discretion, (the “Employment Period”);
provided that, except as provided in Section 4.2 of this Agreement, if the Board
should terminate Executive’s service as Executive Chairman prior to the eighteen
(18)-month anniversary of the Effective Date, the term of Executive’s consulting
services under this Agreement shall commence and shall continue for the
remainder of such eighteen (18)-month period (any such period, the “Consulting
Period” and, together with the Employment Period, the “Initial Term”). The
Initial Term shall automatically be renewed at the end of the Initial Term for
successive one-year periods unless either party hereto provides written notice
at least thirty (30) days prior to the end of the Initial Term (or thirty (30)
days prior to the end of any successive one-year period, if applicable) to the
other party of their intention not to renew (the term hereof, as may be so
extended, the “Term”).
1.2Responsibilities and Duties. During the Term, the Executive shall perform
such duties as are consistent with the Executive’s position and such other
duties reasonably assigned by the Board from time to time. Without limiting the
foregoing, during the Employment Period, the Executive shall: (i) assist the
incoming Chief Executive Officer with business transition plans; (ii) perform
such management tasks and functions as may be necessary due to the COVID-19
pandemic and travel restrictions; (iii) serve as a key business partner liaison,
including, without limitation, with respect to key business relationships; (iv)
provide strategic and corporate development advice; and (v) provide such other
business advice and assistance as appropriate and necessary. Following the
Employment Period, unless otherwise mutually agreed by the Company and the
Executive, the Executive shall cease to serve as a Board member.
1.3Loyalty. The Executive agrees to act in the best interests of the Group at
all times and to faithfully discharge his duties and responsibilities hereunder.
The Executive shall devote an appropriate amount of his time to the business and
affairs of the Group having regard to the Executive’s position and duties and
the nature of the Group’s operations. During the Employment Period, the
Executive agrees that he shall not undertake any additional business or
occupation or become a director, officer, employee or agent of any other entity
(including any for profit, public benefit or nonprofit entity) without obtaining
prior written approval from the Board and, during the Consulting Period, he
shall comply with the conditions as provided herein below. The Executive hereby
represents and warrants that he has disclosed to the Board any outside
employment or consulting work or any other offices or directorships held by him
on the Effective Date as outlined in Exhibit A attached to this Agreement. The
Board hereby approves the Executive’s continued involvement in these roles. The
Executive further agrees to comply with any general employment policies or
practices of Cronos Group that may be implemented and disclosed in writing to
the Executive from time to time as such policies or practices may be
subsequently amended by Cronos Group, including, without limitation, Cronos
Group’s Employee Handbook.
1.4Location of Work. The Parties agree that the Executive shall perform his
duties and responsibilities as Executive Chairman from the Executive’s home
office in Florida or such other
-2-



--------------------------------------------------------------------------------



U.S. locations as mutually agreed, from time to time. The Parties agree that the
Executive may perform his duties and responsibilities as a consultant from any
location reasonably determined by the Executive.
2.Consulting Services
2.1During the Consulting Period, if any, the Executive shall serve as a
non-employee consultant to the Group, and shall provide general advisory
services as reasonably requested by the Board with respect to the business of
the Group. Such consulting services are expected to entail services in excess of
50% of the Executive’s prior service levels as Executive Chairman. The Executive
hereby agrees that prior to the commencement of any Consulting Period, he shall
execute such resignations in respect of his employment with the Company or any
other position held with the Group to the extent requested by the Company.
2.2During the Consulting Period, if any, the Executive shall be entitled to
receive a monthly consulting fee in the amount of USD $83,000 (to be calculated
on a pro rata basis for any partial months) (the “Consulting Fee”). The
Consulting Fees shall not be subject to any tax withholding and the Executive
shall be responsible for paying and remitting any applicable taxes on the
Consulting Fees to the applicable tax authorities. Prior to commencement of the
Consulting Period, if any, the Company shall enter into an indemnity agreement
with the Executive on substantially the same terms as the existing indemnity
agreement between the Executive and Cronos Group relating to such services
rendered.
3.Compensation and Benefits
3.1Base Salary. During the Employment Period, the Executive shall receive an
annual gross base salary at the rate of not less than US $394,000 (the “Base
Salary”) per calendar year (to be calculated on a pro rata basis for partial
years), less applicable statutory deductions and withholdings, which shall be
payable by the Company in accordance with its normal payroll practices.
3.2Bonus. During the Employment Period, the Executive shall also be eligible to
participate in the Group’s annual cash bonus plan as may be in effect from time
to time, and to receive an annual bonus (to be calculated on a pro-rata basis
for partial years), subject to the terms and conditions of such plan as
determined by Cronos Group at its sole discretion (the “Bonus”); provided,
however, that any such Bonuses shall be contingent on the conclusion of the U.S.
Securities and Exchange Commission (“SEC”) investigation (the “Investigation”)
into Cronos Group that is pending as of the Effective Date, provided that
Investigation does not result in a penalty being levied by the SEC against the
Executive personally or against Cronos Group on account of any misconduct or
mismanagement by the Executive (the “Payment Condition”). Such Bonuses shall be
payable on the later of (i) the date the Group pays annual performance bonuses
to other executive officers of the Group for the applicable fiscal year of
Cronos Group pursuant to the Group’s annual cash bonus plan and (ii) the
satisfaction of the Payment Condition. The Executive’s annual target bonus
opportunity for the Employment Period shall be 150% of Base Salary (“Target”).
For Cronos Group’s 2020 fiscal year, the Bonus shall be payable in an amount at
Target. For Cronos Group’s 2021 and 2022 fiscal years, the Bonus shall be
payable at Target.
3.3Long-Term Incentive Awards. During the Term (including, for the avoidance of
doubt, the Consulting Period if the Board should elect to terminate Executive’s
service as Executive
-3-



--------------------------------------------------------------------------------



Chairman prior to the eighteen (18) month anniversary of the Effective Date),
the Executive shall remain eligible to receive annual grants of restricted share
units over the number of shares of Cronos Group equal to US $985,000 for Cronos
Group’s 2021 fiscal year and US $493,000 for Cronos Group’s 2022 fiscal year, in
each case, calculated using the closing price of Cronos Group’s common shares on
the NASDAQ Global Market on the trading day immediately preceding the Effective
Date (each, an “LTI Grant”). The LTI Grants shall be made on the later of (i)
the date the Group makes annual long-term incentive award grants to other senior
executives of the Group for the applicable fiscal year of Cronos Group and (ii)
the satisfaction of the Payment Condition.
Any such equity-based grants shall be governed by the terms and conditions of
Cronos Group’s applicable equity award plan and/or the applicable award
agreement, except as expressly set forth herein. For the avoidance of doubt, any
outstanding equity-based awards held by the Executive as of the Effective Date
shall remain outstanding and continue to vest in accordance with their terms;
provided, however, that any outstanding equity-based awards that are held by the
Executive as of the last day of the Employment Period shall vest as of such
date, except in the event of a termination for Just Cause, and any LTI Grant
made during the Consulting Period shall be fully vested as of the date of grant.
3.4Group Benefits. During the Employment Period, the Executive shall be eligible
to participate in any group health or other insurance benefit plans that may be
provided by the Company or Cronos Group, as applicable, to its employees from
time to time (the “Group Benefits”) in accordance with the terms and conditions
of the applicable plans. The Parties acknowledge and agree that the Company or
Cronos Group, as applicable, may amend or discontinue any group benefit plan for
its employees, or change benefit carriers, from time to time in its sole and
absolute discretion.
3.5Vacation. During the Employment Period, the Executive shall be eligible to
earn four (4) weeks of paid vacation in each calendar year, subject to the terms
and conditions of the vacation policy of the Company or Cronos Group, as
applicable. The Executive shall take his vacation at a time or times reasonable
for each of the Parties in the circumstances, taking into account the business
requirements of the Group and the need for timely performance of the Executive’s
duties and responsibilities pursuant to this Agreement.
3.6Directors and Officers Liability Insurance. During the Employment Period, the
Executive shall continue to receive coverage under Cronos Group’s liability
insurance policy for directors and officers in accordance with the terms of such
policy, as it may be amended by Cronos Group from time to time.
3.7Business Expenses. During the Employment Period, the Executive shall be
reimbursed for reasonable expenses actually and properly incurred by him in
connection with the performance of the Executive’s duties and responsibilities
hereunder, including business entertainment, travel and other similar items, and
any pre-approved professional fees and professional courses. The Company shall
reimburse the Executive for any business expenses that are actually and properly
incurred in accordance with the Company’s normal expense policies and/or
practices, as they are amended from time to time, and upon the Executive
providing appropriate receipts or other vouchers to Cronos Group in support of
such expense claims.
-4-



--------------------------------------------------------------------------------



3.8Professional Services. During the Employment Period, the Executive shall be
reimbursed for reasonable expenses actually incurred by him in respect of his
employment with the Company including, without limitation, legal fees incurred
by him for the purpose of obtaining immigration advice, tax advice and
accounting advice in respect of his employment with the Company, and annual tax
return services in the United States. The Executive shall provide appropriate
receipts or other vouchers to the Company in support of such professional
services expense claims before receiving reimbursement.
3.9Unpaid Compensation. The Parties agree that the Executive is eligible to
receive an annual bonus in respect of Cronos Group’s 2019 fiscal year in the
amount of US $473,000 (“2019 STI Award”) and a 2020 long-term incentive award
grant in the amount of US $985,000 (calculated using the closing price of Cronos
Group’s common shares on the NASDAQ Global Market on the trading day immediately
preceding the Effective Date) (the “2020 LTI Grant”), the payments of which were
deferred during the Investigation. Such unpaid compensation in the foregoing
sentence shall be released upon the conclusion of such Investigation, as
determined by the Board in its sole discretion, subject to the Payment
Condition.
3.10Clawback Policy. The Executive agrees and acknowledges that any annual,
long-term or other cash, equity or equity-based incentive or bonus compensation
paid, provided or awarded to the Executive, including, notwithstanding anything
to the contrary in such policy is subject to the terms and conditions of any
clawback or recapture policy that Cronos Group may adopt generally for senior
executives from time to time during the Employment Period, and may be subject to
the requirement that such compensation be repaid to the Company after it has
been distributed to Executive.
4.Termination of Employment
4.1Termination by Executive. The Executive may voluntarily resign his employment
at any time during the Employment Period by giving the Company four (4) weeks of
prior written notice of his resignation. The Parties agree that this notice
period is provided for the sole benefit of the Company and, as such, the Company
may waive the Executive’s notice in whole or in part by providing the Executive
with Base Salary in lieu of notice and continued Group Benefits coverage up to
the effective date of his resignation. Upon his resignation, the Executive shall
have no entitlement to further compensation, except for unpaid Base Salary (or
payment of Base Salary in lieu of notice, as applicable), any unused vacation
earned to the effective date of his resignation, and any earned Bonus for the
prior year if then unpaid (with any such earned Bonus subject to the Payment
Condition). All of the Executive’s Group Benefits coverage shall immediately
cease upon the effective date of the Executive’s resignation and the Executive
shall have no entitlement whatsoever to any Bonus or other payments except as
specifically provided hereunder. The Executive may voluntarily terminate his
consulting services at any time during the Consulting Period by giving the
Company four (4) weeks of prior written notice of his termination. The Parties
agree that this notice period is provided for the sole benefit of the Company
and, as such, the Company may waive the Executive’s notice in whole or in part
by providing the Executive with payment of the Consulting Fee attributable to,
and in lieu of, such notice. In the event the Executive terminates his
employment or consulting services for any reason prior to the eighteen (18)
month anniversary of the Effective Date, the provisions of Article 8 below that
would otherwise terminate at the end of the Term shall remain in full force and
effect through the eighteen (18) month anniversary of the Effective Date.
-5-



--------------------------------------------------------------------------------



4.2Termination by the Company for Just Cause. The Company may terminate the Term
and the Executive’s employment or consulting services, as applicable, at any
time for Just Cause, immediately and without notice or compensation in lieu of
notice, except for unpaid Base Salary and vacation earned and unpaid Consulting
Fees, as applicable. All of the Executive’s Group Benefits coverage shall cease
immediately upon the effective date of the Executive’s termination of employment
for Just Cause and the Executive shall have no entitlement whatsoever to any
Bonus or other payments set forth in Article 3 above (except as set forth in
Section 3.9).
For the purposes of this Agreement, “Just Cause” includes, without limitation:
(a)conduct by the Executive that would reasonably be expected to result (after
consultation with outside counsel) in a penalty being levied by the SEC against
the Executive personally or against the Group on account of any misconduct or
mismanagement by the Executive;
(b)the Executive’s willful or gross misconduct involving the property, business
or affairs of the Group;
(c)any act of theft or fraud, including, without limitation, misappropriation of
funds by the Executive;
(d)the Executive’s conviction or plea of guilty or nolo contendere to any felony
or crime of moral turpitude; or
(e)the Executive’s engaging in any act of harassment (including sexual
harassment) or unlawful discrimination.
Executive may only be terminated for Just Cause after receiving written notice
from the Company detailing the event(s) alleged to constitute Just Cause
following a vote of a majority of the Board and being provided with a thirty
(30)-day cure opportunity (if capable of cure). Executive shall have the right
to address the Board, with counsel present, if he so elects, on reasonable
advance notice before being terminated by the Board for Just Cause.
4.3Cessation of Employment upon Death or Disability. The Parties agree that the
Executive’s employment or consulting services, as applicable, shall cease and
the Term shall terminate automatically upon the Executive’s death or, at the
discretion of the Company, upon the Executive’s Disability. In the event that
the Executive’s employment ceases pursuant to this Section 4.3, the Executive
(or the Executive’s estate, as applicable) shall be eligible to receive the
payments and benefits set forth in Section 4.4.1 below. In the event that the
Executive’s employment ceases because of his death, all of the Executive’s Group
Benefits coverage or reimbursement for benefits in accordance with Section 3.4
above shall immediately cease upon his death.
For the purposes of this Agreement, “Disability” means the Executive’s inability
to substantially perform the duties and responsibilities of his position by
reason of mental or physical illness, injury or disability for a period of more
than 180 days, whether or not consecutive, in any period of twelve (12) months
with or without accommodation.
4.4Termination upon Completion of the Term or Termination other than for Just
Cause. Subject to Sections 4.1 through 4.3 of this Agreement, upon
(a) termination of the Employment
-6-



--------------------------------------------------------------------------------



Period or Consulting Period, as applicable, by the Company or the Executive upon
the completion of the Term, (b) earlier termination of the Executive’s
employment as Executive Chairman by the Company other than for Just Cause or (c)
if the Executive terminates following a material breach of this Agreement by the
Company which is not promptly cured (if capable of cure) within thirty (30) days
of receipt of written notice from the Executive, the following provisions shall
apply:
4.4.1The Executive shall be eligible to receive (i) all earned but unpaid Base
Salary and Consulting Fees, as applicable, through the effective date of such
termination; (ii) a pro-rated Bonus (at Target), if any, for the portion of the
Employment Period worked in the year of such termination to the extent not
already paid by the Company for such portion of the Employment Period (it being
understood that no duplication of such payment is intended); (iii) any accrued
unused vacation earned for the period up to the effective date of such
termination; (iv) any earned Bonus for the prior year if then unpaid (subject to
the Payment Condition); and (v) all then unvested equity-based awards shall
immediately vest (and, if applicable, any equity which has not then been granted
pursuant to the terms hereof shall be immediately granted on a fully vested
basis) (subject to the Payment Condition).
4.4.2The Company shall provide the Executive with a severance payment equal to
twelve (12) months of his Base Salary and Bonus (at Target), which shall be
payable within thirty (30) days after the completion of the eighteen (18)-month
Term or such earlier time as the Executive experiences a “separation from
service” (within the meaning of Section 409A of the United States Internal
Revenue Code of 1986, as amended (together with the applicable regulations
thereunder, “Section 409A”)) and shall be subject to applicable statutory
deductions and withholdings.
4.4.3The Executive shall also remain eligible to participate in the Group
Benefits plans provided to him by the Company for twelve (12) months from the
date of termination of employment or until the date on which the Executive
obtains alternate benefit coverage, whichever occurs first, subject to plan
terms and the agreement of the insurer. The Executive agrees that the Executive
is required to notify the Company when the Executive obtains alternate benefit
coverage. The Executive acknowledges that upon such date, all of his Group
Benefits coverage shall immediately cease.
4.5Full and Final Satisfaction. The Parties agree that the termination
entitlements set out in this Article 4 shall be provided in full and final
satisfaction of the Company’s obligations to the Executive upon the termination
or cessation of his employment and that the Executive shall sign and return a
Full and Final Release in favor of the Group in the form attached as Exhibit B
to this Agreement following the end of the Term or, if earlier, following the
Executive’s “separation from service” (within the meaning of Section 409A).
Further, the Executive acknowledges and agrees that upon receipt of his
termination entitlements under this Article 4, the Company shall not have any
further or other liability to the Executive whatsoever, except any liability
pursuant to any indemnity agreement provided the Company to the Executive
(subject only to Section 3.6 of this Agreement), and the Executive hereby waives
any right that he has, or may have, to receive reasonable notice at common law
or pay in lieu of such notice. Notwithstanding anything to the contrary, the
Executive shall not be required to release any right the executive has to
indemnity or to enforce any right of indemnity (including directors’ and
officers’ liability insurance coverage) as a director or officer or a former
director or officer of the Company or the Group.
4.6Termination of Outstanding Equity-Based Awards on Termination by Executive or
for Just Cause. In the event that the Executive gives notice of resignation
(other than as set forth in
-7-



--------------------------------------------------------------------------------



Section 4.4(c)) or the Executive’s employment is terminated by the Company for
Just Cause, the Executive’s outstanding unvested equity-based awards shall be
forfeited for no consideration (including without limitation any rights to
future grants as described under Section 3.3 of this Agreement), with no
liability to the Executive in respect of such equity-based awards, and vested
options shall terminate within ninety (90) days of the date the Executive gives
notice of resignation (other than as set forth in Section 4.4(c)) or the
Executive’s employment is terminated by the Company for Just Cause unless
exercised in accordance with applicable law or regulation, regardless of any
notice period required by law. In the event of any conflict between this
Agreement and any equity award plan or any other applicable plan of Cronos Group
and/or the applicable award agreement, this Agreement prevails and supersedes.
4.7Resignation of Offices and Directorships. Upon the termination or cessation
of the Executive’s employment for any reason or the completion of the eighteen
(18)-month Term, whichever comes earlier, the Executive shall immediately resign
from any offices or directorships that he may then hold in the Group. The
Executive confirms that he shall provide any such resignation(s) in writing, and
in a form to be provided to him by the Company.
4.8Co-operation and Assistance with Regulatory and Litigation Matters. The
Executive agrees that following the Term, the Executive shall reasonably
cooperate with and assist the Group at its expense in connection with any
investigation, regulatory matter, legal dispute, lawsuit or arbitration in which
the Group is a subject, target or party and as to which the Executive may have
pertinent information. The Executive agrees to be reasonably available for
preparation for hearings, proceedings or litigation and for attendance at any
pre-trial discoveries and trials. The Company agrees to make every reasonable
effort to provide the Executive with reasonable notice in the event that the
Executive’s participation is required, taking into consideration the Executive’s
then current business and personal commitments. The Company agrees to reimburse
reasonable out- of-pocket costs, including lost wages on a per-diem basis,
incurred by the Executive as the direct result of the Executive’s participation,
provided that such out-of-pocket costs are supported by appropriate
documentation and have prior authorization of the Company. The Executive further
agrees to perform all acts and execute any and all documents that may be
reasonably necessary to carry out the provisions of this Section 4.8. Executive
shall be reimbursed, or the Company shall pay directly as incurred, the
Executive’s legal fees and expenses if he determines in good faith that he
requires legal counsel in order to cooperate and the Company’s counsel would
have a conflict of interest in also representing him. The Executive shall not be
required to cooperate if it would be against his legal interests or those of any
subsequent employer of the Executive.
5.Services Not Exclusive
5.1The Parties agree that the Executive may act for and render executive and
advisory services for and on behalf of third parties other than the Company
during the Consulting Period, provided that:
5.1.1The Executive must be available to perform his duties under this Agreement
on behalf of the Company for the minimum number of hours each week as may be
required, or otherwise agreed as between the Parties;
5.1.2The Executive represents and warrants that he shall not perform or provide
any services in violation of Section 8.3 of this Agreement; and
-8-



--------------------------------------------------------------------------------



5.1.3The Executive shall not perform any services for and on behalf of the third
party that would create a material conflict of interest in respect of his
responsibilities and obligations to the Company, irrespective of whether such
responsibilities or obligations arise under this Agreement or at common law or
otherwise.
6.Acknowledgment by Executive
6.1The Executive specifically acknowledges and agrees that:
6.1.1The Executive has had sufficient time to review this Agreement thoroughly;
6.1.2The Executive has read and he understands the terms of this Agreement and
the obligations contained herein; and
6.1.3The Executive received good and adequate consideration for entering into
this Agreement, the receipt and sufficiency of which is hereby acknowledged.
7.Notices
7.1Notices. Any demand, notice or other communication to be made or given in
connection with this Agreement shall be made or given by (i) personal delivery,
(ii) mailed by registered mail, postage prepaid with return receipt requested,
(iii) delivered by overnight or same-day courier service, or (iv) email
transmission, to the address set forth below or at such other address as
designated by notice by either Party to the other. Notices delivered personally
or by overnight or same-day courier service are deemed to be given and received
as of the date of actual receipt. Notices mailed by registered mail are deemed
to be given and received three (3) business days after mailing. Notices
delivered by email transmission are deemed to be given and received on the next
business day following the date that the facsimile or email transmission is
sent.
To the Company:
Cronos USA Client Services LLC
251 Little Falls Drive, Wilmington, County of New Castle, Delaware 19808 USA
Attention: EVP – Legal and Regulatory Affairs
Email: legal@thecronosgroup.com
To Cronos Group:
Cronos Group Inc.
111 Peter Street, Suite 300
Toronto, British Columbia
Attention: EVP – Legal and Regulatory Affairs
Email: legal@thecronosgroup.com
To the Executive:
Mr. Michael Gorenstein
[***]
Email: [***]


-9-



--------------------------------------------------------------------------------



Any Party may change its address for service from time to time by providing
written notice to the other Party in accordance with this Section 7.1, and any
subsequent notice shall be sent to such Party at its amended address.
8.Restrictive Covenants
8.1Non-Disclosure. The Executive acknowledges and agrees that:
8.1.1during the term of the Executive’s employment and consultancy, the
Executive may be given access to or may become acquainted with confidential and
proprietary information of the Group and third parties to which the Group may
have any obligations of non-disclosure or confidentiality, including, without
limitation: trade secrets; know-how; Intellectual Property (as defined below);
Executive-Developed IP (as defined below), Development Records (as defined
below), existing and contemplated work product resulting from or related to
projects performed or to be performed by or for the Group; programs and program
modules; processes; algorithms; design concepts; system designs; production
data; test data; research and development information; information regarding the
acquisition, protection, enforcement and licensing of proprietary rights;
technology; joint ventures; business, accounting, engineering and financial
information and data; marketing and development plans and methods of obtaining
business; forecasts; future plans and strategies of the Group; pricing, cost,
billing and fee arrangements and policies; quoting procedures; special methods
and processes; lists and/or identities of customers, suppliers, vendors and
contractors; the type, quantity and specifications of products and services
purchased, leased, licensed or received by the Group and/or any of its
customers, suppliers, or vendors; internal personnel and financial information;
business and/or personal information about any senior staff members of the Group
or any person with which the Group enters a strategic alliance or any other
partnering arrangements; vendor and supplier information; the manner and method
of conducting the Group’s business; the identity or nature of relationship of
any persons or entities associated with or engaged as consultants, advisers,
agents, distributors or sales representatives (the “Confidential Information”)
the disclosure of any of which to competitors of the Group or to the general
public, or the use of same by the Executive or any competitor of the Group,
would be highly detrimental to the interests of the Group;
8.1.2disclosure or use of Confidential Information, other than in connection
with the Group’s business or as specifically authorized by the Group, will be
highly detrimental to the business and interests of the Group and could result
in serious loss of business and damage to it. Accordingly, the Executive
specifically agrees to hold all Confidential Information in strictest
confidence, and the Executive agrees that the Executive shall not, without the
Company’s prior written consent, disclose, divulge or reveal to any person, or
use for any purpose other than for the exclusive benefit of the Company, any
Confidential Information, in whatever form contained; provided that the
foregoing shall not apply to information (except for personal information about
identifiable individuals) that: (i) was known to the public or generally known
within the industry prior to its disclosure to the Executive; (ii) becomes
generally known to the public or within the industry subsequent to disclosure to
the Executive other than by reason of the Executive’s breach of this Section;
(iii) becomes available to the Executive from a source independent of the Group;
or (iv) the Executive is specifically required to disclose by applicable law or
legal process or is required to be disclosed in order to defend or pursue a
claim by or against (as applicable) the Company or its affiliates (provided
that, in any such case, the Executive provides the Company, if legally
permitted, with prompt advance written notice of the contemplated disclosure and
-10-



--------------------------------------------------------------------------------



cooperates with the Company in seeking a protective order or other appropriate
protection of such information); and
8.1.3the Executive shall deliver to the Company, immediately upon termination of
employment (for any reason and regardless of whether the Executive or the
Company terminate the employment) or at any time the Company so requests: (i)
any and all documents, files, notes, memoranda, models, databases, computer
files and/or other computer programs reflecting any Confidential Information
whatsoever or otherwise relating to the Group’s business; (ii) lists or other
documents regarding customers, suppliers, or vendors of the Group or leads or
referrals to prospective business deals; and (iii) any computer equipment, home
office equipment, automobile or other business equipment belonging to the
Company that the Executive may then possess or have under the Executive’s
control.
8.1.4For the avoidance of doubt, nothing in this Agreement limits, restricts or
in any other way affects the Executive communicating with any governmental
authority or entity concerning matters relevant to the governmental authority or
entity. The Executive and the Company agree that no confidentiality or other
obligation the Executive owes to the Group prohibits the Executive from
reporting possible violations of law or regulation to any governmental authority
or entity under any applicable whistleblower protection provision of applicable
Canadian, U.S. Federal or U.S. State law or regulation (including Section 21F of
the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002) or requires the Executive to notify the Company of any such report. The
Executive is hereby notified that the immunity provisions in Section 1833 of
title 18 of the United States Code provide that an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made (i) in confidence to federal, state or
local government officials, either directly or indirectly, or to an attorney,
and is solely for the purpose of reporting or investigating a suspected
violation of the law, (ii) under seal in a complaint or other document filed in
a lawsuit or other proceeding, or (iii) to the Executive’s attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.
8.2Intellectual Property
8.2.1In this Section 8.2, the term “Germplasm” means any living or preserved
biological tissue or material which may be used for the purpose of plant
breeding and/or propagation, including, without limitation, plants, cuttings,
seeds, clones, cells, tissues, plant materials and genetic materials (including,
without limitation, nucleic acids, genes, promoters, reading frames, regulatory
sequences, terminators, chromosomes whether artificial or natural and vectors).
8.2.2For the purposes of this Agreement, “Intellectual Property” means any and
all intellectual property rights and proprietary rights existing in any
jurisdiction throughout the world, including any rights in or to: (i) patents,
patent applications, patent rights, inventions, industrial designs, industrial
design applications, industrial design rights, ideas, discoveries and invention
disclosures (whether or not patentable), and any divisionals, continuations,
continuations-in-part, reissues, renewals, reexaminations and extensions of any
of the foregoing; (ii) trademarks, service marks, trade names, trade dress,
logos, packaging designs, slogans, other indicia of source, Internet domain
names and URLs, and registrations and applications for registration of any of
the foregoing and any renewals thereof, together with any goodwill symbolized
thereby;
-11-



--------------------------------------------------------------------------------



(iii) copyrightable works (including with respect to software and compilations
of data), whether published or unpublished, including all copyrights, copyright
registrations and applications; (iv) trade secrets, and confidential or
proprietary information, data or database rights, know-how, techniques, designs,
processes, recipes and formulas; (v) Germplasm, plant varieties, and
applications and registrations for plant varieties issued by or pending before
any Governmental Authority, including under the Plant Variety Protection Act
(United States) or the Plant Breeders’ Rights Act (Canada); and (vi) circuit
topographies, database rights and software.
8.2.3The Executive agrees to promptly disclose to the Company (including,
without limitation, to the Board) all Intellectual Property, including with
respect to, but without limitation, Germplasm, and whether or not any of the
foregoing are registrable, which the Executive may author, make, conceive,
develop, discover or reduce to practice, solely, jointly or in common with other
employees, during the Executive’s employment with the Company, and which relate
to the business activities of the Group (“Executive-Developed IP”). Intellectual
Property coming within the scope of the business of the Company made and/or
developed by the Executive while in the employ of the Company, whether or not
conceived or made during regular working hours and whether or not the Executive
is specifically instructed to make or develop the same, shall be for the benefit
of the Company and shall be considered to have been made pursuant to this
Agreement and shall be deemed Executive-Developed IP and shall immediately
become exclusive property of the Company.
8.2.4The Executive further acknowledges that all Executive-Developed IP is “work
made for hire” (to the greatest extent permitted by applicable law), “made in
the course of employment” and owned exclusively by the Company and that the
Executive has been compensated for such Executive-Developed IP by the
Executive’s salary, commissions and other benefits, unless regulated otherwise
by law. To the extent such Executive-Developed IP is not “work made for hire”,
“made in the course of employment” or otherwise not owned automatically and
exclusively by the Company as a matter of law, then to the greatest extent
permitted under by applicable law, the Executive hereby irrevocably assigns and
transfers, and shall assign and transfer, to the Company, the Executive’s entire
right, title and interest in and to any and all Executive-Developed IP, and the
Executive agrees to execute and deliver to the Company any and all instruments
necessary or desirable to accomplish the foregoing and, in addition, to do all
lawful acts which may be necessary or desirable to assist the Company to obtain
and enforce protection of Executive-Developed IP. If and to the extent the
foregoing assignment cannot be effected as a matter of law with respect to any
Executive-Developed IP, the Executive hereby grants to the Company an exclusive,
perpetual, fully-paid, royalty-free, irrevocable, worldwide, fully-transferable,
fully sublicensable (on multiple levels) license to use, modify, display,
perform, make, have made, copy, make derivative works, import, export,
distribute and otherwise exploit such Executive-Developed IP for any purpose.
8.2.5The Executive must keep, maintain and make available to the Company
complete and up-to-date records relating to any Executive-Developed IP, and
agree that all such records are the sole and absolute property of the Company.
For greater certainty, all materials related to Executive-Developed IP
(including, without limitation, notes, records and correspondence, whether
written or electronic) (collectively, “Development Records”) are the property of
the Company, which the Executive shall provide to the Company upon request.
Development Records shall not be removed from Company premises without the prior
written consent of the Company. The Executive agrees to maintain as confidential
any Executive-Developed IP and Development Records unless and until made
generally public by the Company, and not to make application for
-12-



--------------------------------------------------------------------------------



registration of rights in respect of any Executive-Developed IP unless it is at
the request and direction of the Company or unless otherwise required by
applicable law or legal process.
8.2.6The Executive shall, at the request and cost of the Company, and for no
additional compensation or consideration from the Company, sign, execute, make
and do all such deeds, documents, acts and things as the Company and its duly
authorized agents may reasonably require: (i) to apply for, obtain and vest in
the name of the Company alone (unless the Company otherwise directs) registered
rights in any Executive-Developed IP, including any patents, industrial designs,
letters patent, copyrights, plant breeders’ rights, trademarks, service marks or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same; (ii) to perfect or evidence
ownership by the Company or its designees of any and all Executive-Developed IP,
in form suitable for recordation in the United States, Canada and any other
intellectual property office anywhere in the world; (iii) to defend any
opposition proceedings of any type whatsoever in respect of such applications,
and any opposition proceedings or petitions or applications of any type
whatsoever for revocation of such Executive-Developed IP, whether such
proceedings are brought before a court or any administrative body; (iv) to
defend and/or assert the Group’s rights in any Intellectual Property against any
third party; and (v) to assert the Executive’s moral rights in any Intellectual
Property against any third party. The Executive further waives all moral rights
in and to any Executive-Developed IP and all work the Executive produced during
the course of the Executive’s employment in favor of the Company, its licensees,
successors and assigns, and transferees of the Executive-Developed IP and such
work.
8.2.7If, in the course of performing duties pursuant to this Agreement, the
Executive uses any Germplasm, the Executive shall only use Germplasm provided by
the Company, and the Executive agrees that any such Germplasm provided by the
Company remains the sole property of the Company and that such Germplasm shall
not be removed from Company premises without the prior written consent of the
Company.
8.2.8The Executive represents and warrants that the Executive does not possess
any Intellectual Property or Germplasm of any third party, including, without
limitation, any prior employer or competitor of the Group, and the Executive
shall not acquire and/or use Intellectual Property or Germplasm of any third
party in the course of performing duties pursuant to this Agreement and shall
not bring any Germplasm of any third party onto Company premises.
8.3Non-Competition. The Executive shall not at any time during the Term, either
individually or in partnership or jointly or in conjunction with any Person as
principal, agent, consultant, employee, partner, director, shareholder (other
than (i) Executive’s investment in the entities listed on Exhibit A hereto or
(ii) a passive investment of less than five percent (5%) of the shares (a) of a
company traded on a registered stock exchange or traded in the over the counter
market, (b) in a privately held company or (c) as a passive investor in private
equity, hedge or mutual funds or similar investment vehicles), or in any other
capacity whatsoever:
8.3.1engage in employment or enter into a contract to do work during the Term
related to the research into, development, cultivation, production, supply,
sales or marketing of cannabis or cannabis derived products; or the development
or provision of any services (including, without limitation, technical and
product support, or consultancy or customer services) which relate to cannabis
or cannabis derived products (the “Business”);
-13-



--------------------------------------------------------------------------------



8.3.2have any financial or other interest (including by way of royalty or other
compensation arrangements) in or in respect of the business of any Person which
carries on the Business in any respect; or
8.3.3advise, lend money to or guarantee the debts or obligations of any Person
which carries on the Business in any respect;
applicable (i) worldwide during the Employment Period and (ii) in Canada during
the Consulting Period.
8.4Non-Solicitation of Customers. The Executive shall not at any time during the
Term, whether alone or for or in conjunction with any Person, whether as an
employee, partner, director, principal, agent, consultant or in any other
capacity whatsoever, directly or indirectly solicit or attempt to solicit any
Customer or Prospective Customer for the purpose of obtaining the business of
any Customer or Prospective Customer or persuading any such Customer or
Prospective Customer to cease to do business with or reduce the amount of
business it would otherwise provide to the Group. For the purpose of this
Agreement, “Customer” means any Person which is a current customer or has been a
customer of the Group during the term of the Executive’s employment or service
with the Company but in the event of the cessation of the Executive’s employment
“Customer” shall include only those current customers of the Group with whom the
Executive had direct contact or access to Confidential Information by virtue of
the Executive’s role as an employee or consultant of the Company at any time
during the twelve month period preceding the date of the cessation of the
Executive’s employment or service; “direct contact” means direct communications
with or by the Executive, whether in person or otherwise, for purposes of
servicing, selling, or marketing on behalf of the Company, but only if such
communications are more than trivial in nature, and in any case excluding bulk
or mass marketing communications directed to multiple customers; and,
“Prospective Customer” means any Person has been actively contacted and
solicited for its business by representatives of the Group, but in the event of
the cessation of the Executive’s employment or service, shall include only those
Persons contacted with the involvement and knowledge of the Executive within the
twelve month period immediately preceding the date of the cessation of the
Executive’s employment or service. Notwithstanding the foregoing, but subject to
the other sections of this Article 8, the Executive may solicit Customers and
Prospective Customers during the Consulting Period outside of Canada with
respect to new business opportunities provided such opportunities will not
result in a cessation or reduction of business with the Company.
8.5Non-Solicitation of Employees. The Executive shall not at any time during the
Term, whether alone or for or in conjunction with any Person, whether as an
employee, partner, director, principal, agent, consultant or in any other
capacity whatsoever, directly or indirectly solicit or assist in the
solicitation of any employee of the Group to leave such employment.
8.6Disclosure. During the Executive’s employment with the Company, the Executive
shall promptly disclose to the Board full information concerning any interest,
direct or indirect, of the Executive (whether as owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
or any member of the Executive’s immediate family, in any business which is
reasonably known to the Executive to purchase or otherwise obtain services or
products from, or to sell or otherwise provide services or products to the Group
or to any of their respective suppliers or Customers.
-14-



--------------------------------------------------------------------------------



8.7Other Employment. During the Employment Period, the Executive shall not,
except as a representative of the Company or with the prior written approval of
the Board, whether paid or unpaid, be directly or indirectly engaged, concerned
or have any financial interest in any capacity in any other business, trade,
professional or occupation (or the setting up of any business, trade, profession
or occupation) except as provided hereunder.
8.8Return of Materials. All files, forms, brochures, books, materials, written
correspondence (including email and instant messages), memoranda, documents,
manuals, computer disks, software products and lists (including financial and
other information and lists of customers, suppliers, products and prices)
pertaining to the Group which may come into the Executive’s possession or
control shall at all times remain the property of the Group as applicable. Upon
termination of the Executive’s employment for any reason, the Executive agrees
to immediately deliver to the Company all such property in the Executive’s
possession or directly or indirectly under the Executive’s control. The
Executive agrees not to make, for the Executive’s personal or business use or
that of any other person, reproductions or copies of any such property or other
property of the Group. Notwithstanding the foregoing, the Executive may make an
electronic copy and retain his contacts list, calendar and any documentation
needed for filing his personal tax returns.
8.9Non-Disparagement. Subject to Section 8.1.4 of this Agreement, the Executive
shall refrain, both during and after the cessation of the Executive’s employment
with the Company, from making, publicly or privately, any statement or
announcement that constitutes an ad hominem attack on, or that otherwise
disparages, defames, slanders or impugns the reputation of Company or the Group,
or any of their respective directors, members, limited or general partners,
officers, employees, agents, consultants, advisors or other representatives. The
Company and Cronos Group agree to direct each of their officers and directors
not to speak or act in a manner that would reasonably be expected to disparage
or defame or damage Executive and further agree not to direct their officers and
directors to engage in any other depreciating conduct or communications with
respect to Executive including, without limitation, on social media. For the
avoidance of doubt, nothing contained herein shall adversely affect or impair
any Party’s right to enforce any of the restrictive covenants or other
post-employment obligations contained in this Agreement, or any other agreement
to which such Party is a party or otherwise bound.
9.General Provisions
9.1Reasonableness of Restrictions and Covenants. The Executive hereby confirms
and agrees that the covenants and restrictions contained in this Agreement,
including, without limitation, those contained in Article 8, are reasonable and
valid the Executive further acknowledges and agrees that the Company may suffer
irreparable injury in the event of any breach by the Executive of the
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages may be an inadequate remedy at law
in connection with any such breach and that the Company shall therefore be
entitled, in addition to any other right or remedy which it may have at law, in
equity or otherwise, to seek temporary and permanent injunctive relief enjoining
and restraining the Executive from any such breach.
9.2Survival. Article 8 and this Section 9.2 survive the termination of this
Agreement and the Executive’s employment for any reason whatsoever.
-15-



--------------------------------------------------------------------------------



9.3Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the Executive’s employment and supersedes all prior
agreements (including the Prior Agreement), understandings, negotiations and
discussions between them, whether oral or written. There are no conditions,
warranties, representations or other agreements between the Parties (whether
oral or written, express or implied, statutory or otherwise) except as
specifically set out in this Agreement. Without limiting the generality of the
foregoing, by signing below, the Executive acknowledges and agrees, on a
voluntary and irrevocable basis, that the Prior Agreement is no longer of any
force or effect, and that the Executive has no rights or entitlements under the
Prior Agreement, the employment relationship created thereby or the cessation of
such employment as contemplated by this Agreement, whether pursuant to contract,
statute or the common law.
9.4Amendment and Waiver. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by the Parties. No waiver
of any breach of any term or provision of this Agreement shall be effective or
binding unless made in writing and signed by the Party purporting to give the
same and, unless otherwise provided in the written waiver, shall be limited to
the specific breach waived.
9.5Severability. Each article, section and paragraph of this Agreement is a
separate and distinct covenant and is severable from all other separate and
distinct covenants. If any covenant or provision herein contained is determined
by a body of competent jurisdiction to make such a determination to be void or
unenforceable in whole or in part, it shall be deemed severed from this
Agreement and such determination will not impair or affect the validity or
enforceability of any other covenant or provision contained in this Agreement.
The remaining provisions of this Agreement shall be valid, enforceable and
remain in full force and effect.
9.6Section 409A Compliance. To the extent applicable, this Agreement is intended
to comply with the requirements of Section 409A. To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A
or to the extent any provision in this Agreement must be modified to comply with
Section 409A (including, without limitation, Treasury Regulation 1.409A-3(c)),
such provision shall be read, or shall be modified (with the mutual consent of
the parties, which consent shall not be unreasonably withheld), as the case may
be, in such a manner so that all payments due under this Agreement shall comply
with Section 409A, while endeavoring to maintain the intended economics. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment. Notwithstanding any
provision of this Agreement to the contrary, if necessary to comply with the
restriction in Section 409A(a)(2)(B) concerning payments to “specified
employees” (as defined in Section 409A) any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six months after such separation shall nonetheless be delayed until the first
business day of the seventh month following the Executive’s date of termination
and the first such payment shall include the cumulative amount of any payments
that would have been paid prior to such date if not for such restriction.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement unless he would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.
9.7Assignment. This Agreement may be assigned by the Company or to any third
party in connection with any sale, merger, amalgamation or other corporate
restructuring or reorganization
-16-



--------------------------------------------------------------------------------



of the Company, provided that there is no material change in any of the terms
and conditions of the Executive’s employment and/or this Agreement and this
Agreement is binding on the assignee. The Executive may not assign this
Agreement or any of the Executive’s rights and obligations hereunder.
9.8Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware and the federal laws of the
United States applicable in the State of Delaware. The Parties each irrevocably
consent to the exclusive jurisdiction of the courts of Delaware and the courts
of Delaware shall have the sole and exclusive jurisdiction to entertain any
action arising under this Agreement.
9.9Headings. The inclusion of headings in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.
9.10Independent Legal Advice. The Executive acknowledges that the Executive has
been encouraged to obtain independent legal advice regarding the execution of
this Agreement at the Company’s expense in an amount not to exceed US $20,000,
and that the Executive has either obtained such advice or voluntarily chosen not
to do so, and hereby waives any objections or claims the Executive may make
resulting from any failure on the Executive’s part to obtain such advice.
9.11Counterparts. The Parties agree that this Agreement may be executed in any
number of counterparts, each of which when executed and delivered is an original
(including any counterpart that is executed by a Party and is transmitted to the
other Party by facsimile or email transmission), and all of which when taken
together constitute one and the same instrument.
[Signature page follows]




-17-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement has been executed by the Parties as of this
9th day of September, 2020.





CRONOS USA CLIENT SERVICES LLCBy:/s/ Xiuming Shum
Name: Xiuming Shum
Title: Secretary
CRONOS GROUP INC.By:/s/ Jody Begley
Name: Jody Begley
Title: Chairman of the Compensation Committee of the Board of Directors
EXECUTIVEBy:/s/ Michael Gorenstein
Name: Michael Gorenstein





SIGNED AND DELIVERED
in the presence of
/s/ Anna ShlimakWitness SignatureAnna Shlimak, September 9, 2020
Witness Print Name and Date













[Signature Page to Executive Employment Agreement]


--------------------------------------------------------------------------------



EXHIBIT B


FORM OF FULL AND FINAL RELEASE


GENERAL RELEASE AND WAIVER OF CLAIMS (this “Release”), by the undersigned
(hereinafter called the “Releasor”) in favor of Cronos Group, Inc. and its
subsidiaries (hereinafter referred to as the “Employer”), affiliates,
stockholders, beneficial owners of its stock, its current or former officers,
directors, employees, members, attorneys and agents, and their predecessors,
successors and assigns, in their respective official capacities as such
(hereinafter called the “Releasees”).
WHEREAS, Releasor has been employed as Executive Chairman [and thereafter
provided consulting services to the Employer];
WHEREAS, Releasor’s services to Cronos USA Client Services LLC were terminated,
effective as of ●; and
WHEREAS, Releasor is seeking certain payments under Section ● of the employment
agreement entered into by Cronos USA Client Services LLC, the Releasor and,
solely for the purposes specified therein, Cronos Group, Inc., dated September
9, 2020 (hereinafter called the “Employment Agreement”), that are conditioned on
the effectiveness of this Release.
NOW, THEREFORE, in consideration of such payments and benefits and the covenants
and agreements hereinafter set forth, the parties agree as follows:
1.GENERAL RELEASE. Releasor knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Releasees from any and all suits,
actions, causes of action, claims, allegations, rights, obligations,
liabilities, demands, entitlements or charges (collectively, “Claims”) that
Releasor (or Releasor’s heirs, executors, administrators, successors and
assigns) has or may have, whether known, unknown or unforeseen, vested or
contingent, by reason of any matter, cause or thing occurring at any time before
and including the date of this Release, including all claims arising under or in
connection with Releasor’s employment, or termination or resignation of
employment with the Employer, including, without limitation: Claims under United
States federal, state or local law and the national or local law of any foreign
country (statutory or decisional), for wrongful, abusive, constructive or
unlawful discharge or dismissal, for breach of any contract, or for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or any other unlawful criterion or
circumstance, including rights or Claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act of
1990 (“OWBPA”), violations of the Equal Pay Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1991, the Employee Retirement Income Security Act of 1974 (“ERISA”), the Fair
Labor Standards Act, the Worker Adjustment Retraining and Notification Act, the
Family Medical Leave Act, including all amendments to any of the aforementioned
acts; and violations of any other federal, state, or municipal fair employment
statutes or laws, including, without limitation, violations of any other law,
rule, regulation, or ordinance pertaining to employment, wages, compensation,
hours worked, or any other Claims for compensation or bonuses, whether or not
paid under any compensation plan or arrangement; breach of contract; tort and
other common law Claims; defamation; libel; slander; impairment of economic
opportunity defamation; sexual harassment; retaliation; attorneys’ fees;
emotional distress; intentional infliction of emotional distress; assault;
battery, pain and suffering; and punitive or exemplary damages (the “Released
Matters”). In addition, in consideration of the provisions of this Release,
Releasor further agrees to waive any and all rights under





--------------------------------------------------------------------------------



the laws of any jurisdiction in the United States, or any other country, that
limit a general release to those Claims that are known or suspected to exist in
Releasor’s favor as of the Release Effective Date (as defined below).
Thus, notwithstanding the purpose of implementing a full and complete release
and discharge of the claims released by this Release, Releasor expressly
acknowledges that this Release is intended to include in its effect, without
limitation, all claims which Releasor does not know or suspect to exist in his
favor at the time of execution hereof arising out of or relating in any way to
the subject matter of the actions referred to herein above and that this Release
contemplates the extinguishment of any such claims.
2.SURVIVING CLAIMS. Notwithstanding anything herein to the contrary, this
Release shall not:
(i)release any Claims for payment of amounts payable under the Employment
Agreement (including, without limitation, under Section ● thereof);
(ii)release any Claim for employee benefits under plans covered by ERISA to the
extent any such Claim may not lawfully be waived or for any payments or benefits
under any Employer plans that have vested (including any 401(k) plan) according
to the terms of those plans;
(iii)release any Claim or right Releasor may have pursuant to indemnification,
advancement, defense, or reimbursement pursuant to any applicable D&O policies,
any similar insurance policies, applicable law or otherwise;
(iv)release any Claim that may not lawfully be waived in a private agreement
between the parties; or
(v)limit Releasor’s rights under applicable law to provide truthful information
to any governmental entity or to file a charge with or participate in an
investigation conducted by any governmental entity. Notwithstanding the
foregoing, Releasor agrees to waive Releasor’s right to recover monetary damages
in connection with any charge, complaint or lawsuit filed by Releasor or anyone
else on Releasor’s behalf (whether involving a governmental entity or not);
provided that Releasor is not agreeing to waive, and this Release shall not be
read as requiring Releasor to waive, any right Releasor may have to receive an
award for information provided to any governmental entity.
3.ADDITIONAL REPRESENTATIONS. Releasor further represents and warrants that
Releasor has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Releasees nor, has Releasor assigned,
pledged, or hypothecated as of the Release Effective Date any Claim to any
person and no other person has an interest in the Claims that he is releasing.
4.ACKNOWLEDGMENT BY RELEASOR. Releasor acknowledges and agrees that Releasor has
read this Release in its entirety and that this Release is a general release of
all known and unknown Claims. Releasor further acknowledges and agrees that:
B-2



--------------------------------------------------------------------------------



(i)this Release does not release, waive or discharge any rights or Claims that
may arise for actions or omissions after the Release Effective Date and Releasor
acknowledges that he is not releasing, waiving or discharging any ADEA Claims
that may arise after the Release Effective Date;
(ii)Releasor is entering into this Release and releasing, waiving and
discharging rights or Claims only in exchange for consideration which he is not
already entitled to receive;
(iii)Releasor has been advised, and is being advised by the Release, to consult
with an attorney before executing this Release;
(iv)Releasor has been advised, and is being advised by this Release, that he has
been given at least [twenty-one (21)] [forty-five (45)] days within which to
consider the Release, but Releasor can execute this Release at any time prior to
the expiration of such review period; [and]
(v)[Because this Release includes a release of claims under ADEA, Releasor is
being provided with the information contained in Schedule 1 hereto in accordance
with the OWBPA; and]1
(vi)Releasor is aware that this Release shall become null and void if he or she
revokes his or her agreement to this Release within seven (7) days following the
date of execution of this Release. Releasor may revoke this Release at any time
during such seven-day period by delivering (or causing to be delivered) to the
Employer written notice of his or her revocation of this Release no later than
5:00 p.m. Eastern time on the seventh (7th) full day following the date of
execution of this Release (the “Release Effective Date”). Releasor agrees and
acknowledges that a letter of revocation that is not received by such date and
time shall be invalid and shall not revoke this Release.
5.COOPERATION WITH INVESTIGATIONS AND LITIGATION. Releasor hereby affirms the
cooperation covenants set forth in Section 4.8 of the Employment Agreement shall
continue to apply following the Release Effective Date in accordance with their
terms.
6.RESTRICTIVE COVENANTS. Releasor hereby affirms the restrictive covenants set
forth in Article 8 of the Employment Agreement shall continue to apply following
the Release Effective Date in accordance with their terms.
7.GOVERNING LAW. To the extent not subject to federal law, this Release shall be
governed by and construed in accordance with the law of the State of Delaware
applicable to contracts made and to be performed entirely within that state.
8.SEVERABILITY. If any provision of this Release should be declared to be
unenforceable by any administrative agency or court of law, then remainder of
the Release shall remain in full force and effect.

1 Note to Draft: To be included (along with 45 day consideration period and
Schedule 1 attached hereto) in consideration for ADEA/OWBPA claims in
terminations involving multiple employees.
B-3



--------------------------------------------------------------------------------



9.CAPTIONS; SECTION HEADINGS. Captions and section headings used herein are for
convenience only and are not a part of this Release and shall not be used in
construing it.
10.COUNTERPARTS; FACSIMILE SIGNATURES. This Release may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original instrument without the production of any other counterpart.
Any signature on this Release, delivered by either party by photographic,
facsimile or PDF shall be deemed to be an original signature thereto.


IN WITNESS WHEREOF I have hereunder set my hand this _______ day of ___________,
20____.


SIGNED AND DELIVERED
in the presence of:
        
Witness’ Signature
        
Print Name of Witness
        
Address of Witness






        
[Name of Executive]







B-4



--------------------------------------------------------------------------------



Schedule 1


[TO BE COMPLETED AND PROVIDED IF APPLICABLE]
        As required by the Older Workers Benefit Protection Act, the Employer is
providing the following information.
        To respect the privacy of your colleagues, we ask that you use the
information on this Schedule only for its intended purpose – to help you decide
whether to enter into the Release – and that you otherwise treat this
information as confidential.
        [All employees of the Employer] [describe subset of employees considered
for separation] (known as the “decisional unit”) were considered for the
separation program. The chart below shows the job titles and ages, as of ●, of
each employee in the decisional unit and whether or not such employee has been
selected for termination and offered separation pay in exchange for signing a
release under the separation program. Employees have 45 days to consider whether
to sign and 7 days to revoke any such release.



Job TitleAge
(as of ●)Selected for the separation program?





B-5

